Citation Nr: 0834927	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
sleep apnea. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1982 to July 2004.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held in August 2008.  


FINDING OF FACT

It is reasonably established that the veteran's current sleep 
apnea first became manifest in service.  


CONCLUSION OF LAW

Chronic mild obstructive sleep apnea was incurred in service.  
38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

Service medical records do not reveal any findings of sleep 
apnea.  The veteran did report occasional sleep disturbances 
in relation to a hip/knee disability in February 2002.

An August 2005 private pulmonology/sleep medicine report from 
Dr. P shows a pertinent diagnostic assessment of obstructive 
sleep apnea syndrome.  It was noted that the veteran had a 
history of obstructive sleep apnea syndrome.  He had 
undergone an overnight sleep study where it was determined 
that he had mild obstructive sleep apnea syndrome.  He had an 
apnea-hypoapnea index of 10.8 events per hour and mild oxygen 
desaturation.  It was noted that the veteran would benefit 
from a CPAP machine and that he met Medicare guidelines as he 
had a history of hypertension and daytime sleepiness.  

In a February 2006 letter the veteran's wife indicated that 
the veteran had kept her awake with his snoring for the 
previous 10 years.  Since he had started using the CPAP 
machine both she and the veteran had been getting a better 
night's sleep.

In a separate February 2006 letter Dr. P indicated that it 
was his professional opinion that the veteran had sleep apnea 
syndrome prior to his August 2005 sleep study.
In a June 2006 medical opinion a VA Nurse Practitioner opined 
that it was less likely than not that the veteran's sleep 
apnea had its inception in service.  She based this opinion 
on the lack of any documentation of sleep apnea in the 
service medical records.

In a July 2006 statement the veteran noted that after he was 
diagnosed as having sleep apnea, he did some research on the 
topic.  He realized that he had been experiencing a number of 
the symptoms (i.e. daytime sleepiness, restless nights and 
memory problems) for a number of years but just thought that 
they were related to his hypertension.  

At his August 2008 Board hearing the veteran testified that 
he had experienced problems with day time sleepiness during 
service.  A lot of times at lunchtime when the weather was 
decent, he would actually go outside and take a nap in his 
car.  The veteran also indicated that his wife had been 
complaining about his snoring for about ten years and at one 
point it had gotten so bad that she was threatening to go and 
sleep in another room.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is clear from the record that the veteran has current 
chronic sleep apnea as this syndrome was diagnosed by Dr. P 
in August 2005 and the veteran continues to receive treatment 
with a CPAP machine.  Also, although there is no diagnosis or 
finding of sleep apnea in the service medical records, Dr. P 
did provide his professional opinion that the veteran had 
sleep apnea syndrome prior to August 2005.  Thus given that 
the veteran had only been out of service a little over a year 
in August 2005, given that the veteran's wife has credibly 
testified that the veteran had been snoring for the past ten 
years, and given that the veteran has credibly testified that 
he experienced his sleep apnea symptoms in service, the Board 
finds that this combination of lay and medical evidence 
reasonably establishes that the sleep apnea first became 
manifest in service.  

Further, although the June 2006 VA nurse practitioner's 
opinion found that it was less likely that the veteran's 
sleep apnea had its inception in service, this opinion was 
based solely on the absence of a finding of sleep apnea in 
the service medical records.  Given that the veteran was not 
aware that he had sleep apnea until the August 2005 diagnosis 
(and thus could not have specifically complained about having 
the syndrome), and given that there is no indication that he 
received any testing for it in service, it is unlikely that 
sleep apnea could have been diagnosed during service.  Also, 
the Board attaches greater weight to Dr. P's opinion than to 
the VA opinion because Dr. P is a Pulmonary and Sleep 
Disorders physician and would be expected to have more 
expertise on the subject of sleep apnea than a Nurse 
Practitioner.  Accordingly, as the Board finds the veteran 
and his wife credible regarding the experiencing of sleep 
apnea symptoms in service and as Dr. P has opined that the 
veteran's sleep apnea began prior to August 2005, it is 
reasonably established that sleep apnea began sometime in 
service and has continued to the present day.  The 
preponderance of the evidence is in the veteran's favor and 
service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for chronic obstructive 
sleep apnea is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


